11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Sidney Bogue, individually and as         * From the 42nd District
representative of the Estate of             Court of Callahan County,
Elizabeth Bogue, deceased, et al.,          Trial Court No. 19,618.

Vs. No. 11-12-00098-CV                    * August 29, 2014

Michael D. Newman et al.                  * Memorandum Opinion by Willson, J.
                                            Panel consists of: Wright, C.J.,
                                            Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Sidney Bogue, individually and
as representative of the Estate of Elizabeth Bogue, deceased; Bobby Jack
McCowen; Vivian Elizabeth Bush; Melanie Leigh Bogue Quinton; Robert
Bogue; Rory Wade Bogue; and Sidney Owen Bogue IV.